NOT FOR PUBLICATION                                  FILED
                       UNITED STATES COURT OF APPEALS                                JUL 20 2020
                                                                                MOLLY C. DWYER, CLERK
                                                                                  U.S. COURT OF APPEALS
                               FOR THE NINTH CIRCUIT

WARREN OSCAR JOHN                                      No.     18-35005
ABRAHAMSON,
                                                       D.C. No. 4:16-cv-00103-JTJ
                  Plaintiff-Appellant,

  v.                                                   MEMORANDUM*

ANDREW M. SAUL, Commissioner of
Social Security,

                  Defendant-Appellee.

                       Appeal from the United States District Court
                               for the District of Montana
                      John T. Johnston, Magistrate Judge, Presiding

                                  Submitted June 1, 2020**
                                     Portland, Oregon

Before: BERZON, COLLINS, and VANDYKE, Circuit Judges.

       Warren Abrahamson appeals the district court’s order affirming the Social

Security Commissioner’s denial of disability benefits.                The district court had

jurisdiction pursuant to 42 U.S.C. § 405(g), we have jurisdiction under 28 U.S.C.



       *
              This disposition is not appropriate for publication and is not precedent except as
provided by Ninth Circuit Rule 36-3.
       **
             The panel unanimously concludes this case is suitable for decision without oral
argument. See Fed. R. App. P. 34(a)(2).
§ 1291, and because the Commissioner’s decision was supported by substantial

evidence, we affirm.

       We review the district court’s judgment “de novo to ensure the

Commissioner’s decision was supported by substantial evidence and a correct

application of the law.” Valentine v. Comm’r Soc. Sec. Admin., 574 F.3d 685, 690

(9th Cir. 2009) (internal alterations omitted). “This is a highly deferential standard

of review,” id., “and if evidence exists to support more than one rational

interpretation, we must defer to the Commissioner’s decision.” Batson v. Comm’r

of Soc. Sec. Admin., 359 F.3d 1190, 1193 (9th Cir. 2004).

1.     The ALJ found that Abrahamson’s degenerative disc disease, asthma, and

obesity were severe impairments under 20 C.F.R. § 404.1520(c).                      Substantial

evidence supports the ALJ’s conclusion that his myofascial pain syndrome,

depression, and anxiety did not qualify as additional severe impairments. See 20

C.F.R. § 404.1520a(d)(1).          Abrahamson was never actually diagnosed with

myofascial pain syndrome, and the ALJ reasonably weighed the evidence under the

proper functional limitations criteria, see 20 C.F.R. § 404.1520a(c)(3), in concluding

that his mental impairments “do not cause more than minimal limitation in the

claimant’s ability to perform basic mental work activities.”1


1
 Abrahamson argues the ALJ erred by not considering the findings of a nurse practitioner who
monitored and treated his mental impairments, including what she described as his chronic history



                                               2
2.     The ALJ afforded appropriate weight to the opinions of Abrahamson’s

treating physician, Dr. Medina. Dr. Medina offered different opinions at different

times as to whether Abrahamson could work full-time. Dr. Medina’s 2012 and 2014

opinions, which indicate the most limitations, also differ from other medical sources’

opinions that Abrahamson could do “light work” as defined in 20 C.F.R. §

404.1567(b).

       Due to these inconsistencies, the ALJ needed only to identify specific and

legitimate reasons for affording less weight to Dr. Medina’s 2012 and 2014 opinions.

Bayliss v. Barnhart, 427 F.3d 1211, 1216 (9th Cir. 2005). She did so. First, the ALJ

noted that Dr. Medina’s 2012 and 2014 opinions lacked adequate supporting

explanations. See Thomas v. Barnhart, 278 F.3d 947, 957 (9th Cir. 2002) (“The ALJ

need not accept the opinion of … a treating physician, if that opinion is brief,

conclusory, and inadequately supported by clinical findings.”). Second, the ALJ

concluded that Dr. Medina’s 2012 and 2014 opinions run counter to the objective

medical evidence and other physicians’ opinions, which consistently describe

Abrahamson’s limitations as mild. These reasons for disregarding Dr. Medina’s


of depression. But the ALJ properly considered the nurse practitioner’s findings, noting
specifically the range of Global Assessment of Functioning (GAF) scores she assigned to
Abrahamson. The ALJ assigned these opinions little weight, however, because GAF scores aren’t
particularly relevant to whether the claimant’s mental impairments pose long-term disabling
limitations. The ALJ remarked that, if anything, the GAF scores revealed mild to moderate
limitations that improved over time. Moreover, Mr. Abrahamson’s claims of debilitating
depression and anxiety are also belied by the reports of his treating physician, the opinions of two
state agency psychologists, and his own testimony.


                                                 3
opinions are specific and legitimate, Bayliss, 427 F.3d at 1216, so we defer to the

ALJ’s reasonable interpretation of the evidence. Batson, 359 F.3d at 1193.

3.    The ALJ reasonably concluded that Abrahamson’s pain testimony was not

entirely credible. Absent affirmative evidence of malingering, an ALJ may “only

find an applicant not credible by making specific findings as to credibility and stating

clear and convincing reasons for each.” Robbins v. Soc. Sec. Admin., 466 F.3d 880,

883 (9th Cir. 2006).

      The ALJ adequately determined the medical evidence did not support

Abrahamson’s claimed symptoms. See Burch v. Barnhart, 400 F.3d 676, 681 (9th

Cir. 2005) (“[L]ack of medical evidence … is a factor that the ALJ can consider in

his credibility analysis.”). After expressly disclaiming chronic back pain in July

2010, Abrahamson began complaining of extreme back pain in 2011.                 But a

December 2011 lumbar spine x-ray showed normal spinal conditions with “no signs

of trauma or arthropathy,” and a 2012 MRI and CT myelogram revealed only mild

degenerative disc disease.        Abrahamson has also remained “consistently

neurologically grossly intact” throughout the treatment period.           Moreover, a

physician’s assistant after careful examination concluded Abrahamson’s “mild”

back condition did not warrant surgery as a necessary treatment option, and instead

recommended back injections and increased exercise.

      The ALJ also noted that Abrahamson’s sporadic adherence to prescribed



                                           4
treatment (specifically his failure to exercise and supplement his medication as

directed) further undermined his pain testimony. See Molina, 674 F.3d at 1113–14

(quoting Fair v. Bowen, 885 F.2d 597, 603 (9th Cir. 1989)).

      The incongruity between Abrahamson’s testimony and the medical evidence,

as well as his sporadic adherence to prescribed treatment are clear and convincing

reasons for the ALJ to conclude Abrahamson’s testimony overstated his symptoms

and limitations.

4.    The ALJ’s hypothetical to the vocational expert “contained all of the

limitations that the ALJ found credible and supported by substantial evidence in the

record.” Bayliss, 427 F.3d at 1217. Because we believe the ALJ’s decision is

supported by substantial evidence, her hypothetical was reasonable.

      AFFIRMED.




                                         5